DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1-11, 20, and 21 are pending and claims 12-18 withdrawn and are not examined. Claim 19 is cancelled.

				Claim Interpretation
The specification on page 7 defines “nanofiber” and “carbon nanotube” but does not describe an interpretation for “nanotube” by itself. The examiner interprets “nanotube yarn” as any kind of yarn or fiber that can be in a tube shape. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lillehoj (US Pub 2019/0137436; previously cited), in view of Rosenberger (US Pub 2005/0095938).

Regarding Claim 1, Lillehoj teaches a sensor ([Fig. 2, [0025] The sensor 10) comprising: 
a substrate (flexible (textile) substrate 100); 
an electrically conductive first yarn having a first substrate connected portion connected to the substrate ([0025] a first electrically conductive fiber 210) and 
a first exposed portion, the first exposed portion including a first sensing region ([0025] the working electrode 200); 
a first sensing agent in contact with the first sensing region of the first yarn (In Fig. 2, [0025] The detection moiety 500 can be bound to the working electrode 300 (e.g., an exposed surface thereof), such as physically adsorbed, covalently bound, etc. on an outer/exposed surface of the working electrode 300 (e.g., on an outer or shell surface of the electrically conductive fiber 310). The detection moiety 500 is specific to a target analyte to be detected, for example being able to specifically react with the target analyte and/or being able to specifically bind to the target analyte, thus allowing detection of the target analyte in a sample applied to the sensor 10 or working electrode 300 thereof. For example, in Fig. 2, if the first yearn is the electrically conductive fiber 210 for the working electrode 200 and the working electrode includes the detection moiety 500 in [0025] and [0027]); 
an electrically conductive reference yarn having a second substrate connected portion connected to the substrate and a second exposed portion (In Fig. 2, [0025] a third electrically conductive fiber 410 for the reference electrode 400; Alternatively, Likewise, the second electrically conductive fiber 310 can have a second (flexible) textile fiber core 314 and a second electrically conductive material shell 312 around the first textile fiber core 314, and the third electrically conductive fiber 410 can have a third (flexible) textile fiber core 414 and a third electrically conductive material shell 412 around the third textile fiber core 414. [0029] The materials for the textile fiber cores 214, 314, 414 are not particularly limited, for example including animal-based textile fibers, plant-based textile fibers, synthetic textile fibers, and combinations thereof (e.g., textile fiber blends). The same or different fiber materials can selected for the fiber cores of the different electrodes. [0025]  Each of the electrodes 200, 300, 400 is embroidered on the flexible substrate 100 using flexible, electrically conductive fibers, for example a first electrically conductive fiber 210 for the working electrode 200, a second electrically conductive fiber 310 for the counter electrode 300 (when present), and a third electrically conductive fiber 410 for the reference electrode 400.), 
the second exposed portion including a reference sensing region ([0025] a third electrically conductive fiber 410 for the reference electrode 400); and 
Lillehoj is silent to a second sensing agent in contact with the reference sensing region of the reference yarn and wherein the first sensing agent and the second sensing agent are selected to generate an electrical potential when both the first sensing agent and the second sensing agent are in electrical contact with each other via a first analyte.
However, Lillehoj teaches a variety of detection moieties and if the detection moiety is a capture prove a second separate capture probe label.  [0033] the detection moiety 500 is an enzyme probe. The enzyme probe is specific to the target analyte, for example being able to specifically react with the target analyte (e.g., catalyzing a reaction with the target analyte as a reactant; such as without reacting with or catalyzing reactions with other reactants than the target analyte). For example, the enzyme probe can function to alter the electrical conductivity of the working electrode 200 upon reaction with any target analyte in contact with the enzyme probe/working electrode 200. [0034] In some embodiments, the detection moiety 500 is a capture probe. The capture probe is specific to the target analyte, for example being able to specifically bind to the target analyte (e.g., immobilizing the target analyte on the working electrode 200). For example, the capture probe can variously be an antibody, nucleic acid, aptamer, or a peptide capable of specifically binding to the target analyte. [0035] The capture probe need not be electrically conductive or otherwise alter the electrical conductivity of the sensor electrodes when bound to the target analyte. In such cases, a separate, second capture probe label (e.g., another antibody, nucleic acid, aptamer, peptide, etc.) that is capable of specifically binding to the target analyte and which is labeled with an electrically conductive moiety, such as a suitable enzyme label (e.g., enzyme/substrate combination). Example enzyme labels include enzymes such as horseradish peroxidase (HRP), urease, or alkaline phosphatase and a substrate bound thereto. [0036] the detection moiety 500 can be a pH-sensitive conductive polymer such as polyaniline, which transitions between different oxidation states having different electrical conductivities at different pH levels. Accordingly, a pH-sensitive conductive polymer can be used as the detection moiety 500 in a sensor 10 designed to measure pH as the target analyte. ([0037] Labeling of the capture probe-analyte conjugate with and electrically conducting component alters the electrical conductivity of the working electrode 200. For any of the various type of detection moieties 500, the resulting change in the electrical conductivity of the working electrode 200 in the presence of the target analyte allows subsequent electrochemically detection the target analyte when it is present (e.g., in the applied sample on the sensor 10 and, accordingly, in the sample more generally). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second sensing agent in contact with the reference sensing region of the reference yarn in the device of Lillehoj, in order to allow for two target analytes to be detected, as taught by Lillehoj in [0037].
Modified Lillehoj is silent to nanotube yarn.
Rosenberger teaches in the related art of yarn and conductive materials. See Abstract. The present invention provides fabrics that have unique chemical, electrical, and thermal properties. The fabrics comprise layers of yarns woven together wherein the yarns further comprise carbon nanotube fibers. These carbon nanotube fibers may be either single-walled or multi-walled carbon nanotubes. The use of carbon nanotube fibers allows the fabrics to insulate, semi-conduct or super-conduct electrical charges. Additionally, the thermal properties of carbon nanotubes allow thermal energy to flow efficiently between the fabric and a heat sink or source. Additional yarns of materials other than carbon nanotubes can be integrated or woven into the fabric to provide other unique properties for the fabric. These fabrics can be layered to form unique garments or structures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the yarn, as taught by Lillehoj, with the yarn comprising carbon nanotube fibers, as taught by Rosenberger, to allow for the fabrics to insulate, semi-conduct or super-conduct electrical charges, a taught by Rosenberger, in the Abstract.
	
Regarding Claim 2, modified Lillehoj teaches the sensor of claim 1, wherein the first substrate connected portion and the second substrate connected portion are embedded in the substrate ([0025] The sensor 10 includes flexible (textile) substrate 100 which serves as a platform for the sensor's electrodes. FIG. 2 illustrates a 3-electrode sensor 10, which includes a working electrode (WE) 200, a counter electrode (CE) 300, and a reference electrode (RE) 400. In another embodiment (not shown), the sensor 10 can be 2-electrode system including the working electrode 200 and the reference electrode 400, but omitting the optional counter electrode 300. Each of the electrodes 200, 300, 400 is embroidered on the flexible substrate 100 using flexible, electrically conductive fibers).  

Regarding Claim 3, modified Lillehoj teaches the sensor of claim 1, wherein the first substrate connected portion and the second substrate connected portion are adhered to an outer surface of the substrate ( Likewise, the second electrically conductive fiber 310 can have a second (flexible) textile fiber core 314 and a second electrically conductive material shell 312 around the first textile fiber core 314, and the third electrically conductive fiber 410 can have a third (flexible) textile fiber core 414 and a third electrically conductive material shell 412 around the third textile fiber core 414.).  

Regarding Claim 4, modified Lillehoj the sensor of claim 1, wherein the first sensing agent and the second sensing agent are disposed at a surface of the first nanotube yarn and the reference nanotube yarn, respectively ([0025] The detection moiety 500 can be bound to the working electrode 300 (e.g., an exposed surface thereof), such as physically adsorbed, covalently bound, etc. on an outer/exposed surface of the working electrode 300 (e.g., on an outer or shell surface of the electrically conductive fiber 310).  

Regarding Claim 5, modified Lillehoj teaches the sensor of claim 1, wherein the first sensing agent and the second sensing agent are disposed at least in part within a first interior and a second interior of the first nanotube yarn and the reference nanotube yarn, respectively ([0025] The detection moiety 500 can be bound to the working electrode 300 (e.g., an exposed surface thereof), such as physically adsorbed, covalently bound, etc. on an outer/exposed surface of the working electrode 300 (e.g., on an outer or shell surface of the electrically conductive fiber 310).   

Regarding Claim 6, Lillehoj teaches the sensor of claim 1, wherein a separation distance between the first sensing region and the reference sensing region is from 0.5 mm to 2 mm ([0027] the stitch distance can be at least 0.05, 0.1, 0.2, or 0.3 mm and/or up to 0.2, 0.3, 0.4, or 0.6 mm, for example 0.1 mm to 0.3 mm. In some embodiments, the stitch length can be at least 0.2, 0.3, 0.4, or 0.6 mm and/or up to 0.5, 0.6, 0.8, or 1 mm, for example 0.4 mm to 0.6 mm. Selection of suitable stitch distance and/or stitch length values can promote electrode uniformity and control/reduce electrical resistance thereof.).  

Regarding Claim 7, Lillehoj teaches the sensor of claim 1, wherein the first sensing region and the reference sensing region are configured as a double spiral (since this are textiles, a textile would be capable of being configured in a variety of patterns including a double spiral).  

Regarding Claim 8, modified Lillehoj teaches the sensor of claim 1, wherein the substrate is a reversibly attachable adhesive substrate ([0026] In some cases, the textile substrate is a component of or attached to a garment or wearable item. [0066] wherein the sensor has undergone periodic deformation prior to sample application and electrochemical detection (e.g., representing prior use of the sensor as incorporated into a garment or wearable item, where the sensor may be removed from or still incorporated into the item during analysis. [0082] thread embroidery would allow patterns sewn onto fabrics using thread and would also be removable).

Regarding Claim 9, Lillehoj teaches the sensor of claim 1 integrated into a fabric (See Abstract. The biosensors can be integrated directly onto fabrics and garments to provide lightweight, unobtrusive wearable sensing systems that do not compromise wearer mobility, comfort or attention.).  

Regarding Claim 11, modified Lillehoj teaches the sensor of claim 1, further comprising an electrically conductive second yarn, wherein the electrically conductive second yarn includes: a third substrate connected portion connected to the substrate; a third exposed portion including an additional sensing region; and a third sensing agent different from the first sensing agent and the second sensing agent, and wherein the third sensing agent is selected to generate an electrical potential when both the third sensing agent and the second sensing agent are in contact with a second analyte different from the first analyte (Regarding the limitation beginning with when, the examiner notes claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.)
Modified Lillehoj is silent to nanotube yarn.
Rosenberger teaches in the related art of yarn and conductive materials. See Abstract. The present invention provides fabrics that have unique chemical, electrical, and thermal properties. The fabrics comprise layers of yarns woven together wherein the yarns further comprise carbon nanotube fibers. These carbon nanotube fibers may be either single-walled or multi-walled carbon nanotubes. The use of carbon nanotube fibers allows the fabrics to insulate, semi-conduct or super-conduct electrical charges. Additionally, the thermal properties of carbon nanotubes allow thermal energy to flow efficiently between the fabric and a heat sink or source. Additional yarns of materials other than carbon nanotubes can be integrated or woven into the fabric to provide other unique properties for the fabric. These fabrics can be layered to form unique garments or structures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the yarn, as taught by Lillehoj, with the yarn comprising carbon nanotube fibers, as taught by Rosenberger, to allow for the fabrics to insulate, semi-conduct or super-conduct electrical charges, a taught by Rosenberger, in the Abstract.

Regarding Claim 20, modified Lillehoj teaches the sensor of claim 1, wherein the electrically conductive first nanotube yarn is a carbon nanotube yarn, and the electrically conductive reference nanotube yarn is a carbon nanotube yarn (see teachings of Rosenberger of yearn being carbon nanotube yarn in claim 1).  

Regarding Claim 21, modified Lillehoj teaches the sensor of claim 11, wherein the electrically conductive second nanotube yarn is a carbon nanotube yarn (see teachings of Rosenberger of yearn being carbon nanotube yarn in claim 11).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lillehoj (US Pub 2019/0137436; previously cited), in view of Rosenberger (US Pub 2005/0095938), and further in view of Viovy (WO 2017/017002; previously cited).
Regarding Claim 10, modified Lillehoj teaches the sensor of claim 1.
Modified Lillehoj is silent to a processor in electrical communication with the electrically conductive first nanotube yarn and the electrically reference conductive nanotube yarn; and a power source connected to the processor and directly connected to the first sensing region and the reference sensing region via a first electrically connective portion of the first nanotube yarn integral with the first sensing region and a second electrically connective portion of the reference nanotube yarn integral with the reference sensing region.  
Viovy teaches in the related art of textiles and devices for detecting analytes. a fluidic system comprising a textile embedded in a solid matrix and at least one channel interwoven or entangled with said textile component. devices of the invention or integrated devices of the invention comprise, or are able to exchange information with any of information processing systems, such as microprocessors, microcontrollers, computers, smartphones, tablets, and the like. In various preferred embodiments, said exchange of information may be wireless, or through electronic connection. In some preferred embodiments, instruments of the invention, and notably functional clothing, wearable instrument, or implantable instrument of the invention comprise a power source. Said power source can have its energy embarked, such as in batteries, or draw its power from mechanical action, or draw its power from electromagnetic radiation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a processor and a power source as taught by Viovy to the device of modified Lillehoj in order to allow for collecting and exchanging information, as taught by Viovy.


				Additional Reference
The examiner notes an additional reference was found on yarns that are carbon nanotube yarns. The reference is the prior art of Liu, F. et al. (2014). “Carbon nanotube yarns as strong flexible conductive capacitive electrodes,” Colloid Interface sci. Commun. 3: 9-12. 
	
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 7/15/22, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claim 11 has been withdrawn. 

Applicant’s arguments, see pages 8-10, filed 7/15/22, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Lillehoj (US Pub 2019/0137436; previously cited), in view of Rosenberger (US Pub 2005/0095938).

	First, Applicant argues on page 9 that Lillehoj discloses a fiber core coated with a conductive shell. Lillehoj does not mention of nanofiber, nanotube (NT), or carbon nanotube (CNT) anywhere in its disclosure. Further, Applicant submits that Viovy fails to cure the deficiencies of Lillehoj in this regard.
	In response, the examiner notes that a new rejection is applied in light of the amendment. 

Second, Applicant argues on page 8 regarding claim 8 being missing from the Office action and whether this is allowable subject matter.
	In response, the examiner notes claim 8 is rejected in this Office action over Lillehoj. The examiner also notes it was possible that originally there was a 112b rejection contemplated on the term substrate because there is a first substrate and a second substrate in claim 1 in addition to a substrate. In the end, no 112b rejection was made on claim 8 in the previous Office action.

					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798